Case 3:17-cv-01104-VLB Document 82-135 Filed 05/15/19 Page 1 of 2




                Exhibit 135
                Case 3:17-cv-01104-VLB Document 82-135 Filed 05/15/19 Page 2 of 2



From:                 Mary Miller [mary.miller@yale.edu]
Sent:                Wednesday, October 22, 2014 8:47:49 PM
To:                   Mangan, John
Subject:              FW: Associate Professor Leave of Absence for Sue Byrne, AV 2014

But as you will see, Spanish and Portuguese did not LIKE the proposal. Stay tuned.


From: Rolena Adorno <rolena.adomo@yale.edu>
Date: Saturday, September 21, 2013 at 10:58 AM
To: Faculty Support Program <nnarv.nniller@_yale.edu>
Cc: "Bakemeier, Emily" <ennily.bakenneier@Y.ale.edu>, "Gendler, Tamar"
Subject: Re: Associate Professor Leave of Absence for Sue Byrne, AY 2014

Dear Mary,

Thank you for your work and letter. The last topic that Sue and I discussed yesterday was her research topic. She will be
getting the proposal for it to me come Monday (Tuesday at the latest).

I am alerting the senior faculty to be ready to read and evaluate it.

We can get the departmental assessment wrapped up, I think, by Wednesday or Thursday (Sept 25 or 26).

Many thanks,

Rolena

On 9/21/2013 10:29 AM, Miller, Mary wrote:



         Dear Rolena,

         I've consulted with Emily Bakemeier and I've spoken with Sue Byrne about the possibility of moving her APL
         forward, to serve the purpose of launching research for her third book project, and to help with departmental
         scheduling during 14-15. I copy Tamar Gendler here for information purposes; Emily is the Cognizant Provost of
         your department.

         We agree that if Sue's proposal for work she would engage in during the leave meets the expectations of the
         senior faculty of Spanish and Portuguese, she may submit it now. With your endorsement, I would then be
         prepared to make the recommendation to Emily, and Emily would be prepared to approve the timing of the
         leave.

         We should get going on this as soon as possible. As I say, I have met with Sue and found the project on
         Jesuitical canon framing in the late 18th century fascinating, and I recognize that this is new territory for Sue, a
         good and reasonable stretch. Will you let her know?

         With all best wishes,

         Mary




                                                                                                             BYRNE016845
